﻿It
gives me great pleasure on behalf of my delegation to
extend to you, Sir, our heartfelt congratulations on your
well-deserved election to the presidency of the General
Assembly at its fifty-eighth session. My delegation is
particularly pleased at the way you have been
conducting the work of the Assembly thus far. The
skills and experience that you bring to the Assembly
have been amply proven in the past days of our
deliberations. I wish to assure you of the continued
support and cooperation of my delegation.
Let me use this opportunity to congratulate your
predecessor, Mr. Jan Kavan, for a job well done during
the fifty-seventh session of the General Assembly.
In the same vein, I wish to pay tribute to our
illustrious Secretary-General, Mr. Kofi Annan, for his
valiant efforts in bringing the United Nations closer to
the people and in fostering peace and development
around the world. He is discharging the functions of his
high office in such a manner that he has won the hearts
and minds of many people the world over.
This fifty-eighth session of the General Assembly
is being held at a very momentous time in the history
of the United Nations — a time when multilateralism is
facing serious threats and a time when the United
Nations, the main embodiment of multilateralism, has
been confronting formidable challenges. Never in
history have the relevance and mandate of the United
Nations been put to a greater test as in the past few
months.
Certainly, the tumultuous events of the past
months have shaken the very foundation of our
Organization, but fortunately have not broken it. We
are comforted by the fact that the United Nations has
withstood the test of time and emerged as not only
relevant, but indispensable in keeping world peace.
Likewise, multilateralism has stood out as the only
hope for all peoples. As we celebrate the United
Nations and its success, we should always remember
that it is our solidarity and steadfast adherence to the
ideals of the United Nations that have made our
Organization survive the trials and turbulence of the
past year.
I assure the Assembly that the Government and
people of the United Republic of Tanzania take pride in
Tanzania’s membership of the United Nations. We
remain committed to its ideals and ready to work
tirelessly towards its advancement, strengthening and
success.
Peace and security still eludes the world, as guns
and explosives continue to thunder and cries of agony
continue to be heard across the continents. These days,
violations of human rights have become common
occurrences, even among the developed countries of
the world. Wars continue to rage, with Africa and Asia,
sadly, claiming the largest share. Acts of terror, too,
continue to resonate all over the world. Since the last
General Assembly session, for example, terrorists have
struck in 12 countries.
As a country that has been a victim of
international terrorism, Tanzania condemns terrorism,
whatever the reason and wherever it takes place. My
Government remains committed to the war against
terror. In this regard, we will continue to cooperate
with world Governments and institutions of goodwill to
defeat terrorism. I take this opportunity to inform the
Assembly that Tanzania has ratified all the major anti-
terrorism protocols. We have also enacted a
comprehensive legislation to deal with terrorism and
terrorist acts in our country.
It is very saddening to note that even the United
Nations has become a target of terrorist attacks, as
exemplified by the recent tragic bombing of the United
Nations headquarters in Baghdad, which resulted in the
death of 23 United Nations staff members, including
the charismatic diplomat and chief of mission, Sergio
Vieira de Mello and his chief of staff, Nadia Younes.
Once again, we condemn this senseless act, while
joining in mourning our fallen heroes. They died for
the United Nations. They risked their lives and died for
a just cause, for which they will be remembered for
ever in the history of our Organization. Tanzania
proposes that the United Nations erect a fitting
memorial in their honour and memory.
12

I mentioned earlier that Africa has had an unfair
share of violent conflicts and wars, especially when
one considers the rampant poverty and low levels of
development on the continent. However, I dare say,
with a sense of guarded optimism, that we see a
glimmer of hope in the evolutions of processes to
resolve some of Africa’s seemingly intractable
conflicts. I have in mind the conflicts in Liberia, the
Democratic Republic of the Congo, Burundi, the Sudan
and Somalia, where encouraging progress has been
recorded on the path to finding lasting solutions. The
most welcome development in these conflicts,
however, is the fact that African nations and leaders
have taken the lead in the search for solutions. They
have done so under the auspices of the African Union
or their regional economic groupings. In several cases,
they have also intervened as individuals or as groups of
neighbours or like-minded nations and leaders.
Tanzania appreciates the support of the United
Nations and the international community for the efforts
made by African nations and leaders in the search for
peace on the continent. We appeal for continued
support to sustain the peace in the reconstruction
phase. Equally important, I appeal for timely support
and action. Experience has shown that the support of
the international community, including the United
Nations, in the search for solutions to African conflicts
is a bit too slow, or comes a bit too late.
My delegation is extremely pleased to have been
a witness, on 25 September, of the adoption of the
principles of good-neighbourly relations and
cooperation between the Democratic Republic of the
Congo, Burundi, Rwanda and Uganda. It is a welcome
initiative. We commend the Secretary-General for
conceiving the idea. Once again, I register Tanzania’s
support for the initiative and promise that we shall do
whatever is within our means to promote its success.
I would also like to take this opportunity to call
on the international community to extend the necessary
political, economic and financial support to the
Transitional Government in the Democratic Republic
of the Congo, under the leadership of President Joseph
Kabila. We consider this critical to keep up the
momentum and avoid reversals.
The situation in Burundi, regrettably, remains
precarious. While we welcome the smooth transfer of
power from President Buyoya to President Ndayizeye,
we also take note of positive developments under the
Transitional Government. However, the Government
and people of Burundi need to be supported to achieve
comprehensive peace and social and economic
reconstruction. The regional leaders have been trying
to help on the peace front and will continue to do so.
Some progress has been made, but serious challenges
still lie ahead.
The unrelenting support of the international
community, especially the Security Council, is
therefore essential. We also call on the international
community to do more by way of extending economic
and financial support to the Transitional Government
of Burundi. It needs that support to effectively respond
to the humanitarian needs in the country.
My Government welcomes the decision by the
United Nations to convene the long awaited
international conference on the Great Lakes region.
Preparations are progressing well under the able
leadership of Mr. Ibrahima Fall, the Secretary-
General’s special representative for the Great Lakes
region. There is good cooperation between him, the
African Union and the six core countries of the region.
Tanzania feels greatly honoured to be given the
opportunity to host the Conference in June 2004. We
stand ready to contribute to its success.
The Conference will undoubtedly provide an
important forum to all concerned parties to deliberate
on important issues of peace, stability and development
in the region. We also hope that it will give due focus
to the reconstruction and rehabilitation of the war-torn
countries. I appeal to all in the United Nations to
extend the requisite material, financial, political and
diplomatic support to the Conference.
We welcome the latest Baker Plan on resolving
the long-standing Western Sahara problem. We appeal
to the parties to extend the maximum possible
cooperation to Mr. Baker so that the people of Western
Sahara can have an opportunity to determine their
future peacefully.
Owing to our strategic position in a conflict-
ridden region, and our history of stability and
traditional hospitality, Tanzania has played host to
thousands of refugees from neighbouring countries.
The influx began in 1959 and has not stopped to date.
At present, we play host to more than 800,000 refugees
from Rwanda, Burundi, the Democratic Republic of the
Congo and Somalia. We remain committed to our
international obligations under the 1951 Geneva
13

Convention relating to the Status of Refugees as the
cornerstone of international protection. However, our
42 years of experience of hosting refugees have made
us see the urgent need to review its relevance and
application. We are particularly concerned with the
concept and practice of burden-sharing, which does not
adequately alleviate the burden of hosting refugees in
poor developing countries like ours. We welcome the
new concept of “Convention Plus” espoused by the
High Commissioner for Refugees. We hope that new
and emerging realities will be given serious thought in
the discussions and conclusions of the High
Commissioner’s Executive Committee.
The situation in the Middle East remains a matter
of great concern to my Government. When the Middle
East road map for peace was promulgated a few
months ago, we became hopeful. My Government
supported it because it addressed comprehensively the
issue of the establishment of a viable Palestinian State,
living side by side and in peace with Israel. Despite the
current difficulties, we still believe that the road map is
the most reasonable and viable way of resolving the
long-standing Israel-Palestine conflict. It is imperative,
therefore, that the obstacles on the road map be
overcome quickly. Violence and counter-violence will
not help.
We are also of the view that the use of excessive
force and recourse to extrajudicial measures in dealing
with Palestinian militants, or exiling President Yasser
Arafat, would be counterproductive; it would inflame
the situation. We appeal to the Quartet and the Security
Council to do everything possible to bring the
implementation of the road map back on track.
As we all remember, at the dawn of the twenty-
first century, the General Assembly at a special session
discussed the challenge of poverty and development.
At the end we came up with the Millennium
Declaration and the Millennium Development Goals,
which embodied a vision of engaging in a
comprehensive offensive against poverty, deprivation
and lack of development. The clear target of halving
the scourge of poverty by 2015 was set.
When we look back and evaluate what has been
achieved in the three years since the Millennium
Summit, we cannot fail to discover that not much has
been done. Provision of the estimated $50 billion to
$100 billion additional resources required annually
over a period of 15 years to finance the implementation
of the Millennium Development Goals is far from
being realized. The subsequent meetings in Monterrey
and Johannesburg, as well as the successive G-8
summits, have been unable to meet the requirement. As
it stands now, the Millennium Development Goals risk
not being implemented as expected. Indeed, something
needs to be done quickly to save that historic summit.
It is incumbent upon the developed countries to
demonstrate greater political will. Certainly failure will
not be good for our Organization and surely it will be
bad for all of us.
The current wave of globalization is the greatest
economic process of our time. The unfortunate collapse
of the World Trade Organization meeting in Cancún
last month demands that we face up to this
phenomenon. We hope that summit will be reconvened
soon. The social imperative of the wave of
globalization presents us with two interlinked
challenges that are central to the work of this
Organization. These pertain, on the one hand, to
fighting poverty, and on the other, to working on
constructive and inclusive measures to promote the
effectiveness of global institutions in global issues and
conflicts.
These concerns have also been at the centre of the
work of the World Commission on the Social
Dimensions of Globalization, established last year
under the auspices of the International Labour
Organization (ILO), with a mandate to promote social
justice and decent work, linked to economic and social
policies for global prosperity. This World Commission,
which my President is privileged to co-chair with
President Tarja Halonen of Finland, is about to
complete its work and is due to submit its report early
next year.
The Commission has been a forum of useful
dialogue between eminent personalities with a wide
cross-section of backgrounds, views and competencies.
It has consulted widely and extensively. Its report is
expected to generate practical ideas for change that can
make the process of globalization more inclusive and
more equitable. It will address the needs of those who
feel marginalized, as well as those who have benefited
from globalization but feel uncertain about the future.
It will speak of the significance of a value-based
multilateralism and the role of this Organization.
However, the recommendations, mandate and
vision of the work of the Commission will not be
14

undertaken, pursued and achieved through the work of
the ILO alone. They will constitute a wide remit for
other agencies of the United Nations, other multilateral
agencies, regional groupings, individual Governments,
non-governmental organizations and civil society. It is
also hoped that the report will be submitted to this
Assembly for consideration and appropriate
promotional direction.
It is the hope of my delegation that the
Commission’s report will be a welcome basis for
collective and concerted action towards the attainment
of the Millennium Development Goals and in rendering
globalization a process that works for all, in all
countries, within countries and between countries.
I would like to associate myself with the
statement made this morning by the Permanent
Representative of Finland concerning the launching of
a Helsinki process on global governance and
democracy, with which my Government feels proud to
be associated.
The fight against AIDS remains a major
challenge to mankind today. It is a war that we must
fight and win. We realize the dire consequences of the
pandemic on human life and on our economies. The
high-level plenary meeting held last week was
reassuring and most of us came away from the session
modestly optimistic. Certainly, our resolve to squarely
face up to the pandemic and to meet the set targets has
to be coupled with equal responsibility for leadership
initiatives, accountability and more judicious resource
mobilization and management.
Reform of the United Nations Security Council
has been in the cards for some time now. Tanzania is
convinced that the reform of the Security Council is
desirable, to make this important organ of our
Organization more representative, more democratic,
more transparent and more measured in the conduct of
its business. We believe that this will go a long way
towards renewing the confidence and support of
Member States in the relevance and effectiveness of the
Organization.
Tanzania accepts the truism that reform is a
process and not an event. We support the establishment
of the high-level panel of eminent personalities to
review the functioning of major organs of the United
Nations. We look forward to its early constitution. We
attach special importance to this process and promise
to play our part.






